 444DECISIONS OF NATIONAL LABOR RELATIONS BOARDThe Coca-Cola/Dr. Pepper Bottling Company ofMemphis and Jerry Valentine, Petitioner andInternational Brotherhood of ;teamsters, Chauf-feurs, Warehousemen and Helpers of America,Local Union 1196, Union. Case 26-RD-53214 December 1984DECISION AND CERTIFICATION OFREPRESENTATIVEBY MEMBERS ZIMMERMAN, HUNTER, ANDDENNISThe National Labor Relations Board, by a three.-member panel ' has considered objections and deter-minative challenges' to an election held on 28 May1982 and [pertinent portions of] the attached hear-ing officer's report recommending disposition ofthem. The election was conducted pursuant to aStipulated Election Agreement. The tally of ballotsshowed 203 for and 165 against the Union with 41challenged ballots, including 3 ballots which hadbeen declared void and challenged at the count.The challenged ballots were sufficient in number toaffect the results.The BOard has reviewed the record in light ofthe exceptions' , and briefs and has adopted the' The Employer has excepted to some of the hearing officer's credibil-ity findings The Board's established policy is not to overrule a hearingofficer's credibility resolutions unless the clear preponderance of all therelevant evidence convinces us that they are'incorrect Stretch-Tex Co;118 NLRB 1359, 1361 (1957) We find no basis for reversing the findings2 In her report, the hearing officer relies on Hollywood Ceramics Co,140 NLRB 221 (1962), and General Knit of California, 239 NLRB 619(1978), to support her recomendation that the Employer's objections thatallege the Petitioner made material misrepresentations warranting settingaside the election are without meritIn Midland Life Insurance Co, 263 NLRB 127 (1982), the Board ruledthat it will no longer probe into the truth or falsity of the parties' cam-paign statements, and that elections will no longer be set aside on thebasis of misleading campaign statements We rely on that case in findingthat these objections concerning misrepresentations are without meritIn its exceptions the Employer contends that the Union made certainmisrepresentations concerning 119 strikers and the- manner of reinstate-ment of the strikers, which constituted an abuse of the Board's processesThe Employer would have us apply the standards in Formco, Inc , 233NLRB 61 (1977), to these allegations However, the Board overruledForme°, Inc in Riveredge Hospital, 264 NLRB 1094 (1982), holding thatalleged misrepresentations of the Board's processes will be treated thesame as all other alleged misrepresentations,Applying the principles enunciated in Riveredge Hospital, we adopt thehearing officer'i recommendation to overrule this allegation of objection-, -.able conduct .In finding no merit to the Employer's allegation that -the Union en-gaged in objectionable activity by threatening employees with physicalviolence if they did not join, support, or select the Union as their bar-gaining representative, we do not rely on Hickory Springs Mfg Co, 239NLRB 641 (1979) (or its progeny), which has been overruled in Home &Industrial Disposal Service, 266 NLRB 100 (1983)In adopting the hearing officer's finding that alleged threats made toemployees Valentine and Gilley did not warrant setting aside the elec-tion, we do not rely on the hearing officer's statement that the threats didnot deter Valentine and Gilley from their efforts to campaign against theUnion As the hearing officer correctly stated, the proper test for evaluat-ing such conduct is an objective one whether the conduct involved was"likely to coerce prospective voters to cast their ballot in a particularmanner" Great Atlantic Tea Co, 177 NLRB 942 (1969)hearing officer's findings2 and recommendations,3as modified.4We agree with the hearing officer that the cam-.paign here was not designed to inflame racialhatred or to engender- conflict between black andwhite workers. Rather, the comments were obvi-ously designed to express the view that blacks hadnot been treated fairly by their employer and thatthey needed to Join, forces to do something aboutit. Unlike the situation in Sewell Mfg. Co., 138NLRB 66 (1962), which involved the exacerbationof racial prejudices and tensions without regard toan employment relationship, the remarks were di-rected to the black employees' perceived relation-ship with their employer as employees and theirdissatisfaction with the terms and conditions of em-ployment. In that regard, the comments are similarto other types of campaign assertions relating to anemployer's treatment of its employees.In the instant case, union representative SidneyChism's stating to employee Henry Gilley, that theCompany had kept blacks down for a long timeand now they had a chance to take care of it, rep-resents nothing more than a view that the blackemployees had been mistreated in their employ-merit.with this employer•a legitimate issue, for dis-cussion during a union campaign. References to"plantation" and "Martin Luther King" simply Putthese matters in a historical setting well understoodby all,- blacks in particular. Chism's telling an em-ployee either that material being handed out waswhite man's material or that the distributor wasjust a-white man doing white man's work indicates,†Finally, in dismissing the Petitioner's Objection 2 and the Employer'sObjection 3, the hearing officer, inter aim, found none of the alleged inci-dents described by.Sammy Davis Jr in his testimony objectionable Weadopt these findings solely on the ground that Davis' testimony was notcredited Accordingly, we find It unnecessary to pass on the remainder ofthe hearing officer's rationale for finding that the incidents involvingDavis did not constitute objectionable conduct.3 In the absence of-exceptions thereto, we adopt, pro forma, the hear-ing officer's recommendation that (1) the challenge to the Board agent'sruling that the ballot identified at the hearing as R D Exh 3(b) be over-ruled and that said ballot be declared void, (2) the challenge to the Boardagent's ruling that the ballot identified at the heanng as R D Exh 3(d), amall-in ballot, be sustained and that said ballot be counted consistent withthe procedure adopted for all other mail-in ballots, (3) the challenges tothe ballots of Alexander Cannon, Paul Turner, Bryant Randolph, andHousion Bramlett be oveiruled, and (4) -since no determination can be ".made as to the validity of Gregory E Blake's challenged ballot, in theevent Blake's challenged ballot becomes determinative of the results, theelection be set aside and a new election held4 Thirty-three Of the forty-one challenged ballots- were cast by unfairlabor practice strikers whose reinstatement nghts were determined by theBoard in Case 26-CA-4991, et al (269 NLRB 1101 (1984)) -As the Boardin that decision found that Only six of these strikers were unlawfullydenied reinstatement by the Employer, the challenged ballots cast by eli-gible voters are no longer sufficient in number to affect the election re-sults Accordingly, there being no need to open and count any of theoverruled challenged ballots or take further Into account the challengedballot of Gregory E Blake, we shall issue a certification of representativeto the Union273 NLRB No. 68 COCA-COLA BOTTLING CO445a distrust of the motives of the distributing employ-ee because of a perceived advantage resulting fromhis race.Again, such comments represent the view thatblack employees have not been fairly treated be-cause of their race. Whether this view is accuratewith respect to a particular employer, therebymaking it a "legitimate campaign issue" in our dis-senting colleague's words, is of little consequence.The right to raise the issue in a union campaignis not limited to situations where a white employer,or even the NLRB, believes that blacks have beenunfairly treated. Nor is it any more necessary forblacks to establish the truth of the claim beforethey raise the issue than it is for any other employ-ees to establish the truth of their claims of unfairtreatment, for any reason, at the hands of their em-ployers. The question of whether employees havebeen unfairly treated, for whatever reason, isalways a legitimate topic of discussion in a unioncampaign.This is not to say- that all racial remarks involv-ing the employer-employee relationship will be tol-erated. But unless such racial remarks rise to thelevel that they are so inflammatory as to make afair election impossible, we will not find them ob-jectionable. Here the racial appeals do not rise tothat level. We therefore overrule these objections.CERTIFICATION OFREPRESENTATIVEIT IS CERTIFIED that a majority of the valid bal-lots has been cast for International Brotherhood ofTeamsters, Chauffeurs, Warehousemen and Helpersof America, Local Union 1196 and that it is the ex-clusive collective-bargaining representative of theemployees in the following appropriate unit:All production and maintenance employees atthe Employer's plant located at 499 SouthHollywood Street, Memphis, Tennessee, in-cluding route merchandisers, delivery drivers,helpers, pre-mix, advertising, garage, coolerand forklift drivers. Excluded: All accountrepresentatives (tel-sel, advance salesmen andsales merchandisers), clerical employees,guards, professional and technical employees,and supervisors as defined in the Act.MEMBER HUNTER, dissenting.Contrary to my colleagues, I would find that theUnion destroyed the election's laboratory condi-tions by making irrelevant, inflammatory appeals toracial prejudice.The hearing officer found that, during a unionmeeting 3 days before the election, union represent-ative Chism told approximately 75 assembled em-ployees that the Employer's president Pidgeon ranhis business like a "plantation." During the cam-paign the Union also distributed a leaflet to em-ployees which stated: "If. you believe that it's timeto get off Pidgeon's plantation•Then Vote Yes."The Union also distributed an additional leafletwhich included the following statement: "Tell thefolks Pidgeon wants. everyone back on his planta-tion with you as overseer."The record further establishes that, 3 weeksbefore the election, Chism told antiunion employeeGilley that the Employer "had kept the blacksdown for so long" that Gilley should not help theEmployer do so, and that the employees now had achance to take care of the problem. Two weeksbefore the election, antiunion employee Cullenheard Chism say that Cullen was "just a white mandoing a white man's work," and that the antiunionliterature which Cullen was distributing was"white man's material."In YKK (U.S.A.) Inc., 269 NLRB 82 (1984), theBoard reaffirmed the principle of Sewell Mfg. Co.,2that an election will be set aside where a partylaunches a campaign to exacerbate racial feelingsby making irrelevant, inflammatory appeals toracial prejudice. In my view, the circumstances_herein are sufficiently analogous to those in YKKto warrant setting aside the election. In YKK theBoard noted the Union's references to beating the"Japs" at Pearl Harbor, and emphasized that therewas "no conceivable way" that. such commentscould be relevant to a legitimate campaign issne.3Similarly, I am unable to discern the connectionbetween the Union's repeated "plantation" remarksand the legitimate issues which arose during thecampaign in this case. I also view the Union's ac-cusations as inflammatory because it is clear thattheir purpose was to spotlight the race of the Em-ployer's president and to exacerbate racial tensions.The Board in YKK further emphasized that theunion's comments were not isolated since theywere uttered at a meeting before 75-100 employ-ees. Here, Chism's "plantation" remarks were madeduring a meeting of 75 employee' s only 1 daysbefore the election, and similar statements wereprinted on leaflets distributed to an undisclosednumber of employees.Consequently, I would find that the Union madeirrelevant, inflammatory appeals to racial prejudice.I would therefore sustain the Petitioner's Objec-tions 1(a) and 3 and the Employer's Objection 1,The tally indicated that there were approximately 449 eligible voters2 138 NLRB 66 (1962)3 269 NLRB 84 446DECISIONS OF NATIONAL LABOR RELATIONS BOARDand I would set aside the election and direct a newelection.44 Because I would set aside the election on thii Issue, I find it unneces-sary to reach the other objectioni considered by the hearing officerAPPENDIXHEARING OFFICER'S REPORT ONCHALLENGES AND OBJECTIONSPursuant to a Stipulation for Certification upon Con-sent Election approved by the Regional Director for the ,Twenty-Sixth Region on May 7, 1982, an election wasconducted on May 28, 1982, among certain employees'of the Employer, at its Memphis, Tennessee, location.Upon the conclusion 'of the election, a tally of ballotswas furnished the parties in accordance with the Board'sRules and Regulations. The tally of ballots revealed thatof approximately 449 eligible voters, 203 were cast forthe Union and .165 were cast against the Union. Therewere 41 challenged ballots which, are sufficient in _number to affect the results of the election.On June 7, 1982, the Petitioner and Employer filedtimely objections to conduct affecting the results of theelection, copies of which were dub, served - upon theother parties. -The objections of both parties are attachedhereto.. _On June 9, 1982,, the Regional Director issued hisNotice of Hearing on Challenges and Objections inwhich he ordered a hearing to be held on June 29, 1982,to resolve the issues raised by the 'Challenges2 and theEmployer's objections. On June 14, 1982, the Employerfiled its motion to postpone Hearing and on June 17,1982, the Regional Director -issued an Order Reschedul-ing Hearing to July 6, 1982.•Pursuant to the Notice of Hearing on Challenges andObjections, said hearing was held on July 6 and July 7,,1982, at Memphis, Tennessee,' before the , undersignedhearing officer, duly designated for that purpose Allparties Were afforded -full opportunity to be heard, to ex-amine and crogs examine witneses, and to introduce evi-dence on the issues. My findings are' based upon theentire testimonial record including exhibits and from myobservation of the witnesses; including but not limited totheir general demeanor as they testified under oath, parti-•All production and maintenance employees at the employer's plantlocated at 499 South Hollywood Street: Memphis, Tennessee, includingroute merchandisers, delivery drivers, helpers, pre-mix, advertising,garage, cooler and forklift dnvers Excluded All account representatives(tel-sel, advance salesmen- and sales merchandisers), clencal employees,guards, professional and technical employees, and supervisors as definedin the Act2 The challenges which are the subject of hearing do not Include 33 ofthe t41 challenges Thirty-three of the.challenges represent ballots cast byindividuals whose reinstatement rights have been litigated but not re-solved in Case No. 26-CA-4991, et ill The Board in its Ruling on Ad-ministrative Action dated Apnl 21, 1982, directed that these persons voteby challenge Thus, the challenge ballot issues are limited to 8 ballots, 3ballots declared void and challenged at the count, 4 persons challengedby the Board because their names did not appear on the list, and 1 indi-vidual challenged by the Board as the name had already been marked offthe listsan interest, guarded or indirect answers, conclusionaland conflicting testimony, conclusionary statements asdistinguished from fact, argumentativeness, self-servinganswers, power of recall or lack thereof, responses toleading questions by Counsel, general attitude, memoryfor detail, and ability to comprehend the nature of thequestions and answers thereto.PETITIONEROBJECTION NUMBER ONEFrom approximately May 4, 1982, until a day beforethe election, the International Brotherhood of Teamsters,Chauffeurs, Warehousemen and Helpers of America,Local Union 1196 (hereinafter referred to as the Union)passed out objectionable campaign propaganda to em-ployees. The various union handbills were all designed tocreate and foster several false impressions, including: .(a) the idea that the Company owner and his staffwere prejudiced against the black employees and wouldnot treat them, fairly, this impression was fosteredthrough literature using analogies of the plant as a "plan-tation," its owner wanting "everyone back on his planta-tion," and the personnel director being the plantation"overseer." The literature made further racial pitches byreferring to the employees as "folks," calling the person-nel director's meetings with employees "captive audiencemeetings," making repeated references to company at-tempts to "keep you back," "hold you down," "keep youdown," "insult you," "keep you under their thumb," andother racially charged phrases _designed to support theimpression that the Company policy was based on anti-black sentiments.PETITIONER OBJECTION NUMBER THREEAt the Union meeting held the Tuesday before theelection, the Union President, Mr Sidney Chism, madethe same racially slanted argument -that was promulgatedby the Union literature, i.e., that the Company owner didnot like blacks, that he would do anything to keep themin their place, and that he did not want them Workingfor him. Mr Chism made the same analogies used in theUnion literature concerning the plant being a plantationwith the Personnel Director being the overseer, etc.EMPLOYER OBJECTION ONEThe Union, its agents, and others, engaged in a delib-erate and sustained campaign of appeals to racial emo-tions and prejudices designed to inflame racial hatredand to engender a conflict between black and whiteworkers at the Employer's operations, and also betweenblack workers and white managers.DISCUSSIONPetitioner Objections 1(a) and 3 have been joined withEmployer Objection 1 for examination and discussion asthey relate to various allegations of racial appeal Em-ployee Henry Gilley testified that approximately threeweeks before the election, Union Representative Sidney COCA-COLA BOTTLING CO.447Chism called him over to the fence outside the Employ-er's facility during lunch time. As Gilley and Chismwalked up the sidewalk, Chism asked Gilley what he hadagainst the Teamster Union and Gilley responded that hedidn't have anything against them. Gilley testified thatChism had stated that the company had kept the blacksdown for so long and now they got a chance to takecare of it and don't help keeping them down. Gilley re-sponded that he was just against the Teamster Union. Hetestified that no one else had heard Chism's statements.Employer/witness Patrick Cullen, who, as well asHenry Gilley, passed out campaign literature for PeopleAgainst Teamsters, herein referred to as P.A.T., testifiedconcerning one particular day when he handbilled sometwo weeks prior to the election. Cullen testified thatChism, who was handbilling Teamster campaign litera-ture while Cullen was handbilling P.A T. literature hadtold four employees in a car that "there was no reason totake mine, that they might as well take his because hiswas the truth. Mine was a white man's material." Whenasked to repeat the conversation in later testimony,Cullen testified that Chism had said "there is no need totake his stuff" Cullen further testified that Chism hadfollowed with a comment that Cullen was just a whiteman doing a white man's work. After the employees hadpassed in the car, Chism had told Cullen that there wasno offense. There was no one present with Cullen whenthis occurred.Two Employer witnesses testified concerning remarksmade in a union meeting held on May 25, 1982. Employ-ee Charles Odom testified that during the union meeting,Chism, in speaking to the approximately 75 personspresent, had said that "if we lose, you lose." Odom alsosaid that Chism has stated in the meeting that PresidentPidgeon runs his plant like a plantation and he has Per-sonnel Director Donaldson the head of it Odom also de-scribed the comments of union representative Fiveashthe meeting. Odom testified that Fiveash had usedMartin Luther King as an example and talked on theissue of blacks going in the back and white in the front.According to -Odom, Fiveash has also said that "MartinLuther King had fought for our rights as blacks and wewere about to let it go down the drain" Odom also testi-fied that Fiveash had said that "Pidgeon was trying totake •your rights away from you." Odom also talkedabout a black union representative who had told the em-ployees in the union meeting that he had a tape that hewished that they could hear The tape was described ashaving some Coca-Cola supervisors talking about theemployees and using the term plantationEmployer/witness Jeffrey Battle testified that duringthe meeting, Chism had said Mr. Pidgeon had wanted"to get it back the way it used to be and compared thatto a plantation" Battle testified that another unidentifiedunion representative talked about Martin Luther Kingand discussed that King had come to Memphis to helpthe trashmen get better jobs and better benefits.Battle confirmed on cross-examination that he did notthink of Dr. King as a racist. He said that when someonementions Dr. King, he has an image of a good mantrying to do right. On cross-examination, Odom testifiedthat when he heard Dr. King's name, he thinks aboutblack against white and Dr King's name means blacksspeaking up for themselves without violence.The Union distributed 11 pieces of literature to em-ployees during the election campaign. In union handbillJudgment Day (Employer Exhibit 1(c)) there is one linewhich contains the words "If you believe that it's time toget off Pidgeon's Plantation†Then Vote Yes." In theunion handbill entitled Pidgeon 'S Pigeon Grounded. (Em-ployer Exhibit 1(h)), the Union ends a six paragraphstatement with the words "Tell the folks Pidgeon wantseveryone back on his plantation with you as overseer"The Board has held privileged campaigns which con-sisted of racial propaganda designed to encourage racialpride and concerted action.5 While in the present case,there are clearly references to racial pride, the evidencedoes not reflect that the Union's campaign was designedsolely to inflame racial hatred and to engender a conflictbetween black and white workers 6 Racial comments inthe Union's literature and the Union meeting do not es-tablish that the Union's campaign was a racially orientedcampaign deliberately seeking to invoke the hatred ofblack employees for white people.7 Additionally, I findthat Chism's individual comments to potentially sixvoters5 out of some approximately 449 eligible voterswould not support Employer's contention that the Unionengaged in a deliberate and sustained campaign of ap-peals to racial emotions and prejudices. Accordingly, Irecommend that Petitioner's Objections 1(a) and 3, andEmployer's Objection 1 be overruled.....EMPLOYER OBJECTION SEVENThe Union, its agents, and others, made material mis-representations at a time which Respondent did not havean adequate opportunity to respondBoth Petitioner and the Employer allege misrepresen-tation by the Union in its use of the number of 119 em-ployees in its handbills and which was introduced intoevidence as Employer's Exhibits 12(a) and 12(1). Petition-er and Employer assert that the union misrepresented-thenumber of strikers who could have been reinstated at thecompany and additionally the manner of reinstatementfor those strikes. In Employer Exhibit 12(a) the criticalwords are "The facts are the 119 employees of P.A.T.(Pidgeon Against Teamsters) talks about having chargesfiled against the Company and if any of these people wintheir case, the Company may put them anywhere theywant to."In Employer Exhibit 12(1), the significant section deal-ing with this alleged misrepresentation is "We also wantthe 119 employees that Coca-Cola has refused to rehireto have their jobs back†that's why we appealed theBaltimore Luggage Go, 1967; 162 NLRB 1230, enforced 4 cif 1967,387 F 2d 744 Archer Laundry Go, 150 NLRB 1427 (1965)6 Sewell Mfg Go, 138 NLRB 66 (1962)Bancroft Mfg Go, Inc , 210 NLRB 1007 (1974) Archer Laundry Co.supra8 The record is without any direct evidence that four of these employ-ees did in fact hear Chism's'comments 448DECISIONS OF NATIONAL LABOR RELATIONS BOARDelection and because we know this is another J R.scheme to take your union from you."Chism testified that during the union meeting held onMay 25, 1982, he talked about the history of Coca-Colaand the fight that the Union had experienced in organiz-ing them. He said that in 1975, the company had firedone of the employees had there had been a strike and 119people had lost their jobs because of the strike. He testi-fied that he had told the employees in the meeting thatthese strikers had filed charges with the Board, and thatthey were still in litigation with these employees and hedid not know their destiny or whether they would comeback to the company.On cross examination, Chism stated that he had used119 as the number for his handbill as that was the origi-nal number of employees discharged after the strike, al-though he admitted that he might be off five or sixpeople one way or the other. Chism said that the infor-mation was gathered for the handbills after the filing ofthe decertification petition Chism said that from the timethat the decertification petition was filed until the Unionstarted handbilling, it was his understanding that therewere 119 charges pending. Chism confirmed that he hadtalked with one of the Board Agents of the NLRB whohad told him that there were possibly 90 as some ofthese cases had settled and some were still being litigatedand some pending.On further cross-examination, Chism testified that hehad used the figure 119 because that was the numberwho had filed charges in 1976 after the strike. He saidthat he had attended a hearing in November, 1981 con-cerning those strikers but contended that he did notknow the number of employees in that hearing whowere still seeking reinstatement.Personnel Manager Donaldson testified that he hadrepresented the company for the hearing held in Novem-ber 1981 and which dealt with the strikers' reinstatement.Donaldson testified that at the conclusion of the hearing,there were 48 strikers' reinstatement rights still in issue.Donaldson further testified that the Administrative LawJudge had issued a decision in the case within the lasttwo week's and the Employer had been ordered to rein-state five of the strikers Donaldson further testified thatthe statement in Employer Exhibit 12(a) is not correctwhen it states, "The company may put these 119 em-ployees 'anywhere they want to." He said that the em-ployees to whom they would offer reinstatement accord-ing to the Judge's Order, would be placed in the sameposition that they left the company in.The Petitioner and the Employer would, therefore,argue that the union has misrepresented the manner ofstrikers who could have been reinstated at the companyand they would also contend that the union has misrep-resented the manner of reinstatement for these strikers.The dates when Employer's 12(a) and 12(i) were distrib-uted to employees are not clear to the record but therecord evidence indicates that the distribution occurredduring the campaign period. The Petitioner, however,distributed a handbill which has been identified as Peti-tioner 5(a) and which specifically deals with these 119strikers and their reinstatement rights, and would appearto be in response to the union handbills on the strikers.The Petitioner would estimate that the date of the distri-bution was May 6 or 7 in the a m.When the Board overruled Shopping Kart FoodMarket, Inc.," with its 1978 General Knit of California,Inc." decision, it returned to the standards set forth inHollywood Ceramics 16 One of the important- elements ofthe Hollywood Ceramics test is that the misrepresentationoccur "At a time which prevents the other party or par-ties .from making an effective reply."17. In the presentcase, one of the parties did, in fact, make a response tothe union's handbills which related to the "119 employ-ees" and their reinstatement rights. ,I would note, howev-er, that even though Petitioner addressed .thes'e 119 em-ployees' rights, there was no attempt to correct thenumber from 119 to 48 or any other more accuratenumber The Employer, however, apparently made noattempt to correct any alleged misstatement as to thenumber of strikers who could be reinstated. As the Peti-tioner had an opportunity and did, in fact, make a re-sponse in its handbill distributed on May 6 or 7, the Em-ployer could have also have had time to respond accord-ingly. Additionally, I note that Petitioner's handbill wasdistributed some 21 to 22 days before the election, thus,indicating sufficient time for either the Petitioner or theEmployer -to respond to the alleged misrepresentation.Accordingly, I recommend that the objections relating tomisrepresentation of the number of strikers for reinstate-ment and the manner of reinstatement be overruled.EMPLOYER OBJECTION TWO -Employees were coerced, restrained and intimidatedby threats of loss of jobs if they did not join, support orotherwise select the Union as their bargaining representa-tive.DISCUSSIONEmployer presented no direct evidence concerningthis objection. A review of the union literature whichwas presented into evidence by the Employer has beenmade. The Union makes reference in two handbills tosubjects which could possibW be construed as pertainingto job availability and changes in the present work force.In Employer 12(a), the Union mentions the 119.employ-ees who have filed charges against the company andstates that- if they' win their case, the company may putthem anywhere they want to. This same phrase. is alsodealt with the discussion of an alleged misrepresentation.For purposes of this objection, however, I have limitedmy discussion to the phrase as it relates to a threat of jobloss. Additionally, the Union makes reference to these119 employees in Employer 12(i) and states "We alsowant the 119 employees that Coca-Cola has refused torehire to have their jobs back•that's why we appealedthe eleetion and because we .know this is another J.R.scheme to take your union from you."14 Shopping Kart Food Market, Inc. 228 NLRB 1311 (1977)15 General Knit of California, Inc supra16 Hollywood Ceramic Company, Inc supra" Lipman Motors, Inc v NLRB, 451 F 2d 823, 78 LRRM 2808 (2dCu 197,1) - COCA-COLA BOTTLING CO449A review of the Petitioner's campaign handbills re-flects that in its handbill Identified as Petitioner Exhibit5(a) and which was distributed on May ,6 or May 7,1982, the Petitioner specifically addresses any job threatassociated with these 119 employees who have been dis-placed because of the strike. In response to the above-cited union statement in the handbill, employer 12(i), thePetitioner replies,THEIR JOBS?? WHAT DOES "CHISM"MEAN BY THEIR JOBS?WE DON'T SEE ANY 119 VACANT JOBSAROUND HERE. IN FACT, WE DON'T SEEANY VACANT JOBS.WHAT "CHISM" REALLY MEANS ISTHAT HE WANT 119 PEOPLE WHO NEVERGOT BACK TO WORK AFTER HIS STRIKETO COME IN HERE AND TAKE OUR JOBS!!!THIS IS ANOTHER ONE OF SIDNEY'S CHI-SELS.HE TAKES AND USES OUR DUES MONEYAND USES IT TO HIRE LAWYERS TO TRYTO GET HIS BUDDIES BACK IN AND 119 OFUS OUT!!The Petitioner's handbill further asks of the union thelegal requirement of the Company to keep employeespresently working at the plant if the 119 employees getback and also asks if the union will guarantee that noneof the present employees will be fired if the union suc-ceeds in getting the 119 employees back in.In response to the Petitioner's handbill cited above, theEmployer distributed a handbill dated May 11, 1982, andintroduced into evidence as Employer Exhibit 18(d). Inthat handbill, the Employer confirms that the Companyhas stopped taking applications and that there is a freezeon hiring. The Employer clarifies that since January 1,the Company has cut 22 jobs and that sales are downnearly 5 percent this year. The Employer further tells itsemployees that "This means you and your company needto work together better than ever before to protect your jobsecurity.. The Union clearly expresses its intent for the return ofthe strikers to the work force and through its literature ithas provided the vehicle for inferences to be drawn- bythe employees as to the consequences of their return.The Employer and the Petitioner, however, have bycomparison, gotten to the heart of the matter and clearlypointed out to the employees the potential for job loss ifthe strikers return to the work force. Any threat of jobloss with respect to the returning strikers could just aseasily have come from the campaign of the Petitioner,with added support of the Employer's campaign litera-ture, as it could have come from the Union campaign.Based upon the foregoing, I do not find that the Unionhas interfered with the election by threats of job lossAccordingly, I recommend that Employer's ObjectionTwo be overruled.PETITIONER OBJECTION NUMBER TWOApproximately two weeks before the election, JerryValentine received a phone call at his home. The callerasked "Are you the one responsible for the Coke elec-tion?" to which Jerry answered, "I'm one of the ones re-sponsible," to which the caller. responded, "If this elec-tion goes against the Teamsters, you'll be sorry." Thenon the Monday or Tuesday before the election when Mr.Valentine was handing out literature at the plant's northdrive, the Union campaigner standing next to him saidwords to the effect that "You'd better give this up oryou're going to get hurt." Other employees, includingMr. Henry Gilley, were the victims of threats. The ef-fects of the coercive activity were apparent, for instance,when one afternoon during the election week at thesouth gate of the plant, employees changing shifts re-fused Mr. Valentine's literature while taking that of theUnion campaigners while the Union campaigners werepresent; however, when the Union campaigners left, em-ployees came back to get Mr. Valentine's literature andask him questions., EMPLOYER OBJECTION THREEEmployees were coerced, restrained, and intimidatedby threats of physical violence, if they did not join, sup;port, or otherwise select the Union as their bargainingrepresentative.-DISCUSSIONPetitioner Jerry Valentine testified that two to threeweeks before the election, he received an anonymoustelephone call at his house one evening. When Valentineanswered the telephone, he was asked "If I was the onethat had gotten the petition against the Union at Coca-Cola" Valentine responded by saying that he was one ofa group of people that had circulated the petition. Valen-tine said that the calling party had then told him "that ifthere was an election and it went against the Union thatI could get hurt" Valentine testified that the caller hadthen hung up after the comment. Valentine said that thecall occurred about 8 p.m. in the evening. Valentine tes-tified that he did not immediately tell anyone about thistelephone can. He said that he did tell his attorney,Frank Cantrell, about the call, but did not tell any otheremployees, Personnel Manager Donaldson, or any othermembers of the P.A.T. association. Valentine also con-firmed that after receiving this telephone call, he did notquit his anti-union campaign.Employer in its brief contends that Valentine also re-ceived other threatening telephone calls at his homewhere no one said anything at all. I fail to comprehendthe certainty of a threat in these telephone calls as per-ceived by Employer's counsel when Petitioner sacknowl-edges that nothing was said.Petitioner also testified that during the week prior tothe election he was passing out literature at the north en-trance of the plant. Valentine testified that he was toldby a white man in his early 40's that if he continued hisactivity against the union he could get hurt. Valentinetestified that he did not know the man who made thethreat to him but he had seen this same man on two orthree previous occasions passing out literature and talk-ing to people who were walking into the entrance. Val-entine testified that this threat was made to him in the 450DECISIONS OF NATIONAL LABOR RELATIONS BOARDmorning between 6.00 and 6:30 Valentine also confirmedthat an unidentified black man was present at the timethat the threat was made.- Valentine said that the twomen- were passing out union literature and were theredistributing their literature when he had arrived thatmorning. Valentine also testified that he had been presentpassing out his literature for about 15 to 20 minutesbefore the threat was made to him. After the threat wasmade, Valentine continued to distribute his literature foranother half hour Valentine said that he had five or sixconversations all together with the man who had threat-ened. him, and in one conversation, the man had told himthat he was retired but Valentine could not recall fromwhat or where. This particular conversation about theretirement had occurred some two or three morningsbefore the morning of the alleged threat. During theseother conversations with the man, Valentine had beenasked why he had left the union, why he was passing outliterature against the union, and why had he not re-mained loyal to the union. Valentine admitted that he didnot tell any other employees about this threat but hadtold his attorney Cantrell about a week later. Valentinetestified that he had not discontinued his anti-union cam-Paign after receiving the threat because he was not in-timidated.Employer witness Henry Gilley testified that he passedout campaign literature on behalf of the P.A.T. organiza-tion and did so some eight to ten times. He said that hedistributed the literature at the north and south gates -ofthe plant and in the morning before work and in theafternoon. after work. Gilley also described two menwho he identified' not to be Coke employees who werealso distributing literature outside the plant.' He describedthe men as a big white guy and a short black guy. Gilleytestified that one morning the black had asked his nameand then had said "why don't I come on and get withthem, you know, and leave the white people alone; andif I didn't, I would get hurt like that." Gilley said that hehad taken this statement as a threat. Gilley affirmed thatno one else had heard this comment by the black guyand he was unable to give the black man's name UnionRepresentative ' Sidney Chism testified that no one dis-tributed_ union literature who ' was not an official of thelocal or with another part of the Teamsters Union.Chism identified those who handbilled for the union asLarry Doyle, Vice-President; Nathaniel Jackson, Trust-ee; Tony Civalich, Southern Conference Organizer; JoeAllgood, Organizer for the International; and Wesley Fi-veash who is the_ Treasurer of the local union as well ashimself. He clarified that Fiveash, Doyle Civalich, andAllgood are all white and Jackson is black.Employer witness Sammy Davis, Jr. testified that onthe day before the election he was threatened, pushed,and called bad names by another 'employee who wasidentified as Arthur Crutcher. Davis said that he wasleaving work and intended to get a handbill from bothChism and from one of the P.A T. supporters. WhenDavis started to get the literature from the P.A.T. hand-biller, Davis recounts that "Arthur told me to get myblack ass back up there where I was that I didn't needthat P.A.T." Davis contended that Crutcher had startedshoving him and Davis went back into the guard houseto wait for Crutcher to leave. Davis later went back outto the area of the handbilling and Crutcher had not left.Davis said that he had asked the white guy who waspassing out union literature to ask Arthur to leave himalone. Davis' testimony is somewhat confusing in that herecounts that the white man said something but Davisdoes not repeat it at that point in his testimony. Davisthen describes that he began to talk with Chism who wasalso handbilling that particular day Chism had talkedwith him and had asked Davis why the people believethat Chism is against the union and asked Davis if therewas anything Chism was doing to make the people be-lieve that. Chism made a comment about being accusedof what he was not. Chism had also allegedly asked whatwas it in him that had the people believe that he wasreally working "for the people in the office" and he as-sured Davis that he was not. On cross-examination,Davis testified that Crutcher had left Davis alone andwas leaving when Chism had called Davis over to talkwith him. Davis said that when Chism first called himover, he had not wanted to go because he knew Crutch-er was still- there Davis then testified that the unidenti-fied white man who was passing out literature had said"you had just better go ahead on up there because youcould feel sorry for them and turn a loose the union." Healso admitted that while Chism in handing out handbillshad been facing Crutcher and Davis, they were turnedaway from Chism and were not facing Chism. Davisnamed three other employees who were present duringhis altercation with Crutcher and said that they wererooting Crutcher on. Chism testified that he had seenpresent during the incident with 'Crutcher and Davis. Hesaid that he had seen Davis and he had thought that theemployees were just jiving and joking because Davis wasdancing around, shadow boxing and the other guys werehollering and playing with him Chism said that theentire incident lasted about 10 or 15 minutes He saidthat Davis had come over and talked with him and had,in fact, come over to Chism on three separate times totalk with Chism as he handbilled. Chism said that Davishad told him that he (Davis) believed in God and hedidn't need a union in order to take care of his beliefsbecause he paid his tithes. Chism said that Davis wouldtalk with him for a while and then. would run over andshadow box for a while, but he had not seen anyonepush or shove Davis.- Chism testified that Tony Civalich had been handbill-ing with Chism on that day and had been about one ortwo feet away from Chism. Chism denied hearing Civa-lich threaten Davis and recalled that Chism and 'Civalichhad been laughing at the way Davis was acting out onthe lot. Davis had first said that Cruteher probably wasclowning around, then later testified that he thoughtCrutcher Was serious because Crutcher knew Davis wasnot in the Union.Davis testified that also on the day before the election,he had been threatened by union steward Neely Dodson.Dodson, who was accompanied by another stewardLeland Tatum, had approached Davis outside the plantpremises It was Davis- testimony that Dodson had toldhim that if he didn't vote for the union that "he would COCA-COLA BOTTLING CO451be the first black something out of the gate." Davis wenton to say that Dodson had said "if he voted for theunion or didn't vote for the union, either way it goes, hewould be the first black something out of the gate" She-`had also told Davis that she was going to .bust his head.Tatum had not said anything but had just laughed. Therewas no • evidence 'presented that other employees werepresent during this conversation. Davis confirmed thathe is 5'11' tall and he was not sure how tall Ms-Dodsonwas. On cross-examination, he was asked if he thoughtthat Ms. Dodson was going to bust his head and he re-plied "I never underestimate nobody" The record re-flects that Ms. Dodson is black ,and I take notice thatMr. Davis is blackDavis testified that there. was an employee meeting atthe company approximately May 18, 1982. He said thathe spoke up in the meeting and he let the employeesknow that he was not for the union. Davis recounted aconversation which he had with steward Leland Tatumand employee Floyd Smith ,after this meeting. Davis wascoming ,out of the bathroom and Tatum had said to himthat he could be hurt and Smith had said that he couldwind up with a knife in his back. Davis said that he didnot say anything . but just kept going. There were noother employees present during this conversation. WhileEmployer in its brief contends that Tatum had said thatDavis could be hurt because of his statements against theunion, the record does, not reflect that Davis' testimonyincluded any mention of the union but only the threats ofharm to Davis.Davis' testimony also included a description of a con-versation between Davis and the supervisor of the shelllot, Maurice Alexander. Davis claims that he had goneout to the shell lot to clean up the lot. It was Davis' tes-timony that when Alexander had spoke to him he "hadtold me just to get my black ass away from there and getback to them white:son-of-a bitches." Davis did notreply but Went back into the plant to clean:up. He saidthat this conversation had, occurred after he had spokenuj in the employee meeting. There was no evidence thatthe union or the employee meeting was mentioned byAlexander to Davis Davi said that three or four em-ployeei working in the lot, had been present during thiscomment but he could only remember two names; Willie.and Frank.Davis testified that about a week before the election,he had a conversation with employee Johnny' Guy. Thisconversation had occurred at the north end of the plantand Guy had said "What in the hell is this that I heardthat you stand up in thern people's face?" Guy had alsosaid "On May 28, if you don't act right, I am going tokick your black ass." 'Davis had asked if that was athreat Guy had said "You damn right, and what do youwant to do about it?" Davis' ran. Davis confirmed thatGuy' is black. Davis went on to explain that prior to thisincident, Guy had been "talking about me before myface to his other friends. They were making games ofme." Davis described these friends as other forklift driv-ers and said that Guy had' also tried to turn some ofDavis' friends against him, and named Willie Stewart asone of those friends that Guy had tried to turn againstDavis. Davis had clarified that Guy had not explained tohim what "acting right" meant. Davis said, however,that in his interpretation, acting right means to vote forthe Union: He said that he was a person who readsthrough lines and as Guy was in the union and Daviswas not, this was his impression.Davis further testified that on the same day that NeelyDodson had threatened him, employee William Stewarthad threatened that Davis had better keep his mouthclosed or else he was going to bust Davis' head.Davis continued to testify about' threats made to himand recounted an incident that occurred after the elec-tion where eniployee Wesley Faulkner had told Davisthat he had made a complete ass out of himself bymaking his speech- in the company meeting. Faulknerwas accompanied by employee Johnny Johnson whobegan grabbing and pushing Davis. Johnson talked aboutwhat he was going to do and was "talking about we wascool, we was friends, we was this, and we was that."Johnson then thumped a cigarette on him. Davis saidthat he reported these incidents to the company and thatcertain of these employees named above were called intothe office. Davis said that he knew that they Were be-cause he heard their names being called over the inter-com. He said that their names were all called at the sametime and he recalled hearing the names of Johnny John-son, Johnny Guy, William Stewart, and Arthur Crutcherbeing' called into the office. Davis said that he did notknow whether Tatum or Dodson had been called intothe office. He also said that he could not remember thedate when these persons were called to the office andwas not able to recall ,whether this occurred before orafter the election,-DISCUSSIONPetitioner and Employer present evidence concerningallegations of 10 threats to employees during the cam-paign period: Two threats were made to the Petitioner,one threat to a member of the P.A.T. association andseven were alleged to have been made to one employee.For clarity of discussion, I shall address my findings onthe alleged threats in total.Both . Valentine and Gilley testified that they werethreatened while they [were] handbilled by unidentifiedpersons who were also h†ndbilling campaign literature.Chism's testimony that only union representatives and of-ficials of the local or Teamsters organization handbilledsupports the _conclusion that the unidentified men de-scribed by Gilley and Valentine may have been Teamsterrepresentatives. Valentine was ,allegedly threatened by aman with whom he had handbilled and conversed onfive or six occasions. Some two or three mornings beforethe alleged threat this same man had been talking withValentine 'abolit his retirement. On the day of the allegedthreat, Valentine had been handbilling in this person'spresence for 15 to 20 minutes before the threat occurredand Valentine testified that he continued to handbill afterthe threat and in the presence of this man for another 30minutes. _Valentine told no other employees about threatand only told his attorney a week later. Valentine saidthat he did not discontinue his anti-union campaign afterthe threat' and, in fact; was not intimidated by the threat. 452DECISIONS OF NATIONAL LABOR RELATIONS BOARDGilley testified that he handbilled some 8 to 10 timeson behalf on the P.A.T organization of which he is a .member and one of the founders. The threat he allegesto have been made to him on one of these days of hand-.billing was not overheard by any other employees. Thereis no evidence that Gilley discontinued his handbilling orhis anti-union efforts after the threat was made. Gilleydid, in fact, serve as an observer for the Petitioner in theelection on May 28, 1982.Assuming that the threats, as alleged by Valentine-andGilley, were made by union representatives and assumingthat they were, in fact, made to both Valentine andGilley, I do not find that these isolated threats by theunion sufficient to set aside the election.2• Where unionconduct is involved, the Board has cited the test to applyto be "Conduct upon which an election is set aside mustbe found to have affected the outcome of the election,i.e., likely to coerce prospective voters to cast theirballot in a particular manner."21 The record does notsupport the conclusion that Valentine and Gilley weredeterred from their efforts to campaign against the union,much less to alter their support for Petitioner and theP A.T organization, nor is there evidence that thethreats to Valentine and Gilley were even communicatedto other employees or coerced other employees. TheEmployer in its brief cites Con greso De Uniones IndustriesDe Puerto Rico, 237 NLRB 1406 (1978), for the proposi-tion that where threats are made by union officials to theopposition, the election must be set aside. The abovecited case involves a campaign with two opposing labororganizations identified as the S.I.U. and Congreso. Thecircumstances of that particular campaign included theorganizer for the Congreso drove an automobile towardan S.I.0 supporter and appeared to be attempting to rundown the employee. Threats were made by one organi-zation against another during an employee gathering ofsome 400 employees assembled in front of the plant andthe union. Representatives of one of the labor organiza-tions on a daily basis told employees as they entered theplant that they (the union) would break the employees'face if the other union won the election. Additionally, aunion delegate was blocked by a group of some 30 to 40employees at the plant entrance during her hinch periodand another group of employees surrounded her car andbegan striking it with their fists and yelling "out with theS.I.U." The group included the organizer of the oppo-nent union and this attack occurred for some 15 minutes.I find no difficulty in distinguishing Congreso with thepresent situation involving two isolated and unpublishedthreats to two P.A.T. supporters and organizers. The'other threat alleged to have been made to Valentine in-volved the threat in the anonymous telephone call.Except in aggravated situations, the Board has appliedthe same rationale to anonymous telephone calls as it hasto rank-and-file employees and other persons who arenot parties to the election.22 The record reflects that20 NLRB v Bostik Division, USM Corp, 517 F2d 971 (6th Ctr 1975)21 Professional Research, Inc. d/b/a West Side Hospital, 218 NLRB 96(1975) Great Atlantic and Pacific Tea Company, Inc. 177 NLRB 942(1969)22 Monroe Auto Equipment Co. 186 NLRB 90only one out of 449 eligible voters received an anony-mous telephone call. Valentine through his own testimo-ny confirms that this alleged threat was not communicat-ed to any other employees or the 'Employer. Valentinealso admitted that he did not stop his anti-union cam,paign after receiving the†telephone call. The record does -not support a finding that the anonymous .telephone callto Valentine "created an atmosphere of fear and reprisalwhich rendered a free expression of choice of representa-tion impossible and thus destroyed the laboratory condi-tions for the election."The remaining seven allegations of threat involve butone. employee, Sammy Davis, Jr. Davis- testified abouttwo alleged threats made by union stewards, three al-leged threats by employees, one threat by a supervisor,and a threat by in unidentified person who may havebeen a union representative. Davis contended that on theday before the election, female steward Neely Dodsontold him that if he voted for the union or if he didn'tvote for the union, either way, he was going to be thefirst black something out of the gate. While Dodson'scomment may have been a threat, the very wordingdenies that it was made to coerce Davis to vote for theunion. If Davis were to be credited, Dodson was threat-ening him bu. t letting him know that the' threat stood. nomatter how he votedDavis also contends that a -Union steward Tatum ac-companied by employee FlOyd Smith threatened him ashe pagsed them after he exited from the bathroom. Davisgave no testimony that these threats were prefaced byany comment or reference to the union election.Davis also testified about a comment from an unidenti-fied white man who was passing out literature on theday before the election. Union representative Chism hadcalled Davis over to talk with him as Chism was hand-billing in front of the plant. Davis testified as being hesi-tant to go because he had just had an altercation withanother employee in the same area. When he hesitated,the unidentified white man had said, "You had better goahead on up there because you cOuld feel sorry for themand turn a loose the union." By Davis' own testimony,he describes that he did, in fact, talk with Chism and, infact, engaged in a lengthy discussion where Chism askedDavis about how employees perceived Chism and enlist-ed Davis' advice about how to convince the employeesof Chism's true interests The conversation as describedby Davis did not have the appearance of a coercive orintimidating discussion.While Davis has testified concerning three separate in-cidents and threats which are alleged to have been madeby union representatives and stewards, I do not findthese threats as a basis for setting aside the election.The Board has held that statements made to employeesby union representatives which are reasonably calculatedto interfere with the employees' exercise of freedom ofchoice exceed the permissible bounds of preelection ac-tivities.23 The Board has also, however, agreed with theFifth Circuit finding that "For conduct to warrant set-ting aside an election, not only must that conduct be co-23 KMS Corporation, 242 NLRB 633 (1979) COCA-COLA BOTTLING CO453ercive, but it must be so related to the election as tohave had a probable effect upon, the employees' aationsat the polls."24 I do not find that these statements as al-legedly by Davis rise to the level of interference whichwould have have affected the outcome of the electionAdditionally, I note that the Board has also held that incertain circumstances employees hearing such threatsmay be more likely to vote against, rather than for, theUnion.2 5Davis also testified concerning threats made by em-ployees Arthur Crutcher, Johnny Guy and WilliamStewart There was no evidence presented that any ofthese three employees were acting as agents of the unionor at the command or urging of union officials.26 TheBoard has applied a somewhat different standard to con-duct of employees who are not union representatives andhas looked to whether the character of the conduct wasso aggravated as to create a general atmosphere of fearand reprisal rendering a free expression of choice of rep-resentatives impossible.27 Petitioner in its brief citesSteak House Meat Company, Inc , 206 NLRB 28 (1973) tosupport its contention that the "conduct alleged' had cre-ated a general atmosphere among the voting employeesand fear of reprisal for failing to vote for or to supportthe Union." While it is true that in the Steak House MeatCompany, Inc., the threat was made to only one employ-ee, I find the circumstances distinguishable to the presentcase. In the Steak House case, the employee threatenedwas a 16 year old part-time employee who was threat-ened that he would be killed. I do. not find that thethreats made by Crutcher, Guy or Stewart had the samecoercive effect upon Davis, or rose to the level of confu-sion and fear of reprisal as cited by the Board in theSteak House case While Davis describes the comment bysupervisor Alexander as a threat, there was no evidencethat Alexander's comment was directed to the union or84 NLRB v ZeIrtch Company, 344 F 2d 1011 (CA 5, 1965)KMS Corporation. supra, Hickory Springs Manufacturing Company,239 NLRB 641 (1978)86 Orleans Mfg Co, 120 NLRB 630 (1958), Allied Metal Hose Company,Inc. 219 NLRB 113527 Aladdin Hotel Corp, 229 NLRB 499 (1977)concerning the union. Davis gave no other testimonyconcerning anything which Alexander said to influenceDavis' vote. I do not find that this isolated comment byAlexander which may have been perceived by Davis asa pro-union comment to be sufficient to set aside theelection.In summary, I do not find that the threats as allegedby Davis created a general atmosphere of fear and con-fusion nor do I credit in their entirety Davis' versions ofthe threats allegedly made-. Petitioner would contendthat due to the fact that there was not rebuttal of all thethreats as alleged by Davis, that an adverse inferencemust be drawn, citing Dynacor Plastics and Textiles Divi-sion of Medline Industrids, Inc., 218 NLRB 1404, 1410-11(1975). Regardless of Petitioner's contention, however, Ifind Davis' testimony is not without ambiguity or incon-sistency." Based upon his demeanor as a whole, I donot credit the testimony of Davis.Petitioner further contends that one clear indication ofthe confusion and fear is the allegation that on some oc-casions when both- Union and non-Union parties werepresent and engaged in handbilling, employees wouldtake the Union literature and then wait until the Unionorganizers had left to return and take the non-union liter-ature. Please see a discussion as to this allegation in thisreport as it deals with Employer's Objection Number 8.On the basis of the foregoing, I do not find that theincidents as described above created a general atmos-phere of fear and confusion or interfered with the em-ployees' actions at the polls and thus I find no basis forthe setting aside of the election. Accordingly, I recom-mend that Petitioner's Objection Two and Employer'sObjection Number 3 be overruled.88 I note Davis' testimony of being allegedly coerced by the unidenti-tifed union representative to talk with ,Chism and the incredibly personaldiscussion which Davis alleges to have resulted therefrom Additionally,I find It incredible that after Davis testified about all the employees whohad threatened him, he recalled that they had been summoned to theoffice on the same day but he could not remember whether this occurredbefore or after the election These- same employees he had identified asbeing called to the office were employees who had allegedly threatenedhim both before and after the election, according to his previous testimo-ny